DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application claims priority from United States Provisional Patent Application No. 62/767,131 filed on November 14, 2018, and United States Provisional Patent Application No. 62/883,992 filed on August 7, 2019.

Status of Claims
Claims 1-24 are pending. Claims 1-10 and 21-23 are under examination. 

Election/Restrictions
Claims 11-20 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and non-elected species, there being no allowable generic or linking claim. 
(A) Applicant elected (i) the non-presence of a comorbidity in the patient population (as in claims 1-10) and (ii) the patient is diagnosed with amylin related hypoxia (as in claims 21-23); and
(B) Applicant elected treatment involving the administration of an effective amount of an inhibitor of soluble epoxide hydrolase (as in claims 10 and 23).
Applicant identifies the elected pharmaceutical treatment as UC 1153, having a chemical name of "1-(1-acetylpiperidin-4-yl)-3-((3s,5s,7s)-adamantan-1-yl)urea."

The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The IDS(s) submitted on May 4, 2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is directed to a method of detecting amylin in a patient, said method comprising:
a. obtaining a blood sample from a human patient;
b. detecting whether amylin is present in the erythrocytes by conducting an amylin ELISA; and
c. using the amylin ELISA to determine the amount of amylin in the patient's erythrocytes.
Claim 1 is indefinite as it recites step c), “using the amylin ELISA to determine the amount of amylin in the patient’s erythrocytes” which renders the claimed invention indefinite. Claims 2-10 and 21-23 are similarly rejected for being indefinite as depending on rejected claim 1.
As noted by Figures 19A-F of the specification, amylin concentration was measured by ELISA in RBC lysates from 16 mos. Old WT rats and healthy (n=6), prediabetic (n=15), and diabetic (n=16) HIP rats measured by ELISA, see paragraph 43. 
Step c) recites a purpose of determining amounts of amylin in the patient’s erythrocyte, while reciting the use of ELISA to determine the amount. For purposes of clarity to particularly point out and distinctly claim the subject matter of the claimed invention, step c) should recite the act of measuring via the ELISA assay for amounts of amylin. 

An amendment of step c. to recite: measuring an amount (or concentration) of amylin present in the patient’s erythrocytes with the amylin ELISA, will overcome this rejection. 
Claim 1 is indefinite for the recitation of “the erythrocytes” in step b. There is a lack of antecedent basis to refer to erythrocytes with the term “the.” Claims 2-10 and 21-23 are similarly rejected for being indefinite as depending on rejected claim 1.
An amendment to recite the claimed erythrocytes as “erythrocytes from the blood sample” will overcome this rejection. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Liu et al. Concentration of Aggregated Amylin in Red Blood Cells Mediates Amylin Deposition in Cardiac Myocytes in Patients with Heart Failure and Type-2 Diabetes, 2016 AHA Late-Breaking Basic Science Abstracts, p e168
in view of US Publication 20150210759A1 
Both US Pub 759 and Liu were cited by Applicant on their submitted IDS.
Applicants purport that their invention is based on the discovery that high levels of amylin in erythrocytes (i.e., red blood cells) correspond to type II diabetes and comorbidities thereof, and is helpful in diagnosing disease risk and treatments.  See, Specification, page 1, paragraph 3.
Claim 1 is directed towards a method for detecting amylin in a patient, said method comprising:
a. obtaining a blood sample from a human patient;
b. detecting whether amylin is present in the erythrocytes by conducting an amylin ELISA; and

Similar to Applicants’ purported discovery, Liu teaches that high levels of amylin in red blood cells (i.e., hyperamylinemia) found in blood samples causes vascular damage years before the development of type-2 diabetes, and amplifies the effects of insulin resistance:
“We found abundant amylin deposits in red blood cells (RBCs) of individuals with CVD and type-2 diabetes or obesity and in HIP rat RBCs…. 

Hyperamylinemia promotes amylin deposition in capillaries and RBCs, which amplifies the effects of insulin resistance by damaging endothelial cell coverage and tight junction components. Amylin-loaded RBCs have anomalous stiffness and stickiness compared to healthy RBCs, and contribute to vascular stress by releasing amylin in capillaries.” 

Liu, Results and Conclusion.

	Although Liu teaches that hyperamylinemia results in high amylin deposits within red blood cells, Liu does not teach a particular analytical method for quantifying the amylin, such as the claimed ELISA approach.  However, one of ordinary skill in the art would have had a reasonable expectation of success in using ELISA for quantifying amylin because it was a known analytical approach for the same, for example, see the ‘759 publication.
	The ‘759 publication teaches a method for quantifying amylin (also called IAPP) using ELISA with antibodies specific to IAPP:
“Provided are novel human islet amyloid polypeptide, also known as amylin and IAPP and proIAPP respectively, specific antibodies as well as fragments, derivatives and variants thereof as well as methods related thereto. Assays, kits, and solid supports related to antibodies specific for IAPP and/or proIAPP are also disclosed. The antibody, immunoglobulin chain(s), as well as binding fragments, derivatives and can be used in pharmaceutical and diagnostic compositions for IAPP and/or proIAPP targeted immunotherapy and diagnostics, respectively.”

The ‘759 publication, Abstract (emphasis added);
 “Furthermore, disclosed herein are compositions and methods that can be used to identify IAPP and/or proIAPP in samples and/or in vivo.  The disclosed anti -IAPP and/or proIAPP antibodies or IAPP and/or proIAPP binding fragments thereof can be used to screen human blood, plasma, serum, saliva, peritoneal fluid, cerebrospinal fluid ("CSF"), and urine for the presence of IAPP and/or proIAPP in samples, for example, by using ELISA-based or surface adapted assay. In one embodiment the present invention relates to a method of diagnosing or monitoring the progression of a disorder related to IAPP and/or proIAPP in a subject, the method comprising determining the presence of IAPP and/or proIAPP oligomers, aggregates or fibrils in a sample from the subject to be diagnosed with at least one antibody of the present invention or an IAPP and/or proIAPP binding molecule having substantially the same binding specificities of any one thereof, wherein the presence of IAPP and/or proIAPP oligomers, aggregates or fibrils is indicative of the disorder.”

The ‘759 publication, paragraph 0019 (emphasis added); and 
“As mentioned before, aggregates comprising IAPP and/or proIAPP can also be found associated with amyloid deposits in pancreatic islets of T2D patients. Therefore, in one embodiment the antibody of the present invention may be useful in treatment of the T2D.”

The ‘759 publication, paragraph 0166 (emphasis added).
 Accordingly, one of ordinary skill in the art would have had a reasonable expectation of success in using the ELISA approach of the ‘759 publication with the method taught in Liu because of the analytical success for determining the amounts of amylin deposits in red blood cells, as any number of well-established analytical methods for quantifying amylin in either blood or as cellular deposits would be prima facie obvious.

US Pub 759 discloses humans are to be tested for the presence of IAPP (aka amylin), as claim 1 discloses a human monoclonal IAPP antibody. Further, paragraphs 6-7 discloses the clinical features of type 2 diabetes, where these clinical findings regarding type 2 diabetes and related diseases [i.e., reasonably interpreted as co-morbidities], “highlight the potential benefit associated with active or passive immunotherapy approaches targeting hIAPP and/or proIAPP.” Paragraph 121 of US Pub 759 discloses the detection, monitoring and treatment of Diabetes mellitus diseases, comprising type 1 diabetes (T1D), gestational diabetes, pre-diabetes, latent autoimmune diabetes of adults (LADA; type 1,5 diabetes) and/or type 2 diabetes (T2D).
	Therefore, the claimed invention is prima facie obvious over the cited prior art. 

Claims 2, 5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. Concentration of Aggregated Amylin in Red Blood Cells Mediates Amylin Deposition in Cardiac Myocytes in Patients with Heart Failure and Type-2 Diabetes, 2016 AHA Late-Breaking Basic Science Abstracts, p e168
in view of US Publication 20150210759A1, as applied to claims 1, 3, 6 and 9

Despa JAHA 2014 was cited by Applicant on their IDS.
While the combination of prior art elements (aggregated amylin measured in RBCs, aka erythrocytes, as they are associated with T2DM, heart failure, CVD and type-2 diabetes or obesity as per Liu) according to known methods  (blood sampling of a human subject for detection and measurement of the biomarker amylin, via an ELISA, per US Pub 759) teaches the invention of claims 1, 3, 6 and 9, these references do not teach the invention of claims 2, 5 and 8.
Regarding claims 2, 5 and 8 and the limitation of treating the patient by increasing circulating Epoxyeicosatrienoic acids (EETs) if the amount of amylin in the patient's erythrocytes is higher than the amount of amylin in healthy control erythrocytes, Despa JAHA 2014 discloses targeting blood amylin as a novel therapeutic target in diabetic heart disease and elevating blood levels of antiaggregation metabolites as a pharmacological strategy to reduce amylin aggregation and amylin-mediated cardiotoxicity, see abstract. 
Regarding claims 2, 5 and 8, Despa JAHA 2014 discloses use of an inhibitor of soluble epoxide hydrolase, see abstract. Despa JAHA 2014 discloses this use doubled the blood concentration of eicosanoids, which drastically reduced incorporation of aggregated amylin in cardiac myocytes and blood cells, without affecting pancreatic amylin secretion, see abstract. Despa JAHA 2014 discloses animal subjects in the treated group showed reduced cardiac hypertrophy and left-ventricular dilation, see 
With regard to the eicosanoids, Despa JAHA 2014 discloses that Epoxyeicosatrienoic acids (EETs) investigated in its study, see page 2, column 1.
Despa JAHA 2014 discloses that increasing the blood levels of EETs may also limit the infiltration of toxic amylin aggregates in the heart, Id. This was confirmed by Despa’s experiments where it discloses EETs limit accumulation of oligomeric amylin at cardiac myocyte sarcolemma, see Figure 4, page 8. See also Figures 4A, 4B and 4C. 
Further, Figure 6B shows that co-incubation with 14, 15-EET considerably reduced the deposition of amylin in the sarcolemma, as noted on page 8. See also Figures 6C and 6D. 
Despa JAHA 2014 concludes its results suggest that EETs limit cardiovascular accumulation of aggregated amylin by 2 likely mechanisms: (1) binding to amylin aggregates, which blocks the attachment to cell membranes; and (2) disentangling circulating amylin aggregates, consistent with the antiaggregation properties of EETs, see pages 8-9. 
Regarding claim 10 and the limitation of wherein circulating EETs are increased by administering an effective amount of an inhibitor of Soluble epoxide hydrolase, Despa JAHA 2014 discloses use of an inhibitor of soluble epoxide hydrolase, see abstract. Despa JAHA 2014 discloses this use doubled the blood concentration of 
Accordingly, the rationale to support a finding of obviousness is the combination of prior art elements (aggregated amylin measured in RBCs, aka erythrocytes, as they are associated with T2DM, heart failure, CVD and type-2 diabetes or obesity as per Liu) according to known methods  (blood sampling of a human subject for detection and measurement of the biomarker amylin, via an ELISA, per US Pub 759; where Despa JAJA 2014 notes the use of EET to treat elevated amylin levels in a subject), to predictably arrive at the claimed invention. 
Therefore, the claimed invention is prima facie obvious over the cited prior art. 

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. Concentration of Aggregated Amylin in Red Blood Cells Mediates Amylin Deposition in Cardiac Myocytes in Patients with Heart Failure and Type-2 Diabetes, 2016 AHA Late-Breaking Basic Science Abstracts, p e168,
in view of US Publication 20150210759A1 as applied to claims 1, 3, 6 and 9 in further view of Despa et al. Cardioprotection by Controlling Hyperamylinemia in a “Humanized” Diabetic Rat Model, Journal of American Heart Association, Vol 3, Issue 4, pp. 1-15 August 2014 as applied to claims 2, 5, 8 and 10
 in further view of Giordano Oxygen, oxidative stress, hypoxia, and heart failure J Clin Invest. 2005 Mar 1; 115(3): 500–508. 
	Claim 21 is directed to the method of claim 1, and further comprising: diagnosing the patient with amylin related hypoxia if the amount of aggregated amylin in

	Claim 22 is directed to the method of claim 21, wherein the amylin related hypoxia is renal, cardiac, or brain hypoxia.
	Claim 23 is directed to the method of claim 21, wherein circulating EETs are increased by administering an effective amount of an inhibitor of Soluble epoxide hydrolase.
	Regarding claims 21-23, Despa JAHA 2014 concludes its results suggest that EETs limit cardiovascular accumulation of aggregated amylin by 2 likely mechanisms: (1) binding to amylin aggregates, which blocks the attachment to cell membranes; and (2) disentangling circulating amylin aggregates, consistent with the antiaggregation properties of EETs, see pages 8-9. Therefore, one of ordinary skill in the art would treat conditions associated with elevated levels of amylin with EETs. 
	Despa JAHA 2014 discloses this use doubled the blood concentration of eicosanoids, which drastically reduced incorporation of aggregated amylin in cardiac myocytes and blood cells, without affecting pancreatic amylin secretion, see abstract.
Despa JAHA 2014 discloses targeting blood amylin as a novel therapeutic target in diabetic heart disease and elevating blood levels of antiaggregation metabolites as a pharmacological strategy to reduce amylin aggregation and amylin-mediated cardiotoxicity, see abstract. 
Despa JAHA 2014 discloses use of an inhibitor of soluble epoxide hydrolase, see abstract. Despa JAHA 2014 discloses this use doubled the blood concentration of cardiac hypertrophy and left-ventricular dilation, see abstract. Despa JAHA 2014 discloses its results suggest blood amylin as a novel therapeutic target in diabetic heart disease and elevating blood levels of antiaggregation metabolites as a pharmacological strategy to reduce amylin aggregation and amylin-mediated cardiotoxicity, see abstract.
	While Despa notes the use of EETs to treat amylin type disorders, such as diabetes, diabetic heart disease, cardiac hypertrophy and left-ventricular dilation, it does not necessarily recite treatment of amylin related hypoxia.
	As per Giordano, a constant supply of oxygen is indispensable for cardiac viability and function, see abstract. Giordano discloses that myocardial (cardiac) hypoxia occurs as a consequence of mismatch in the relationship between myocardial mass, myocardial oxygen demand, myocardial vascularity, and oxygen delivery and that this mismatch contributes to the genesis of heart failure, see page 506, column 1 bridging to column 2. Giordano teaches this can occur in a variety of settings, including pathologic cardiac hypertrophy in which myocardial vascularity might not be sufficient for the increased myocardial muscle mass, see page 506, column 2. 
	As Despa JAHA 2014 discloses the relationship between amylin and diabetic heart disease, cardiac hypertrophy, left ventricle dilation, etc., one of ordinary skill in the art, in view of the teachings of Giordano, would treat these amylin caused disorders and also treat cardiac hypoxia associated with these amylin-associated cardiac disorders, also known as diabetic comorbidities as per the cited prior art.

Therefore, the claimed invention is prima facie obvious over the cited prior art. 

Conclusions
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM Y LEE/Examiner, Art Unit 1629   

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629